Citation Nr: 0824830	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office in Waco, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran's active service ended in October 1989.  In one 
of her statements to the VA, the veteran noted that she was 
treated at two different VA clinics in the years following 
her service.  Specifically, she indicated mental health 
treatment at the VA clinic in Jacksonville, Florida from 1990 
to 1995, and at the VA clinic in McAllen, Texas from 1995 to 
1999.  The veteran attests that these records will help in 
tracking the progression of her mental health problems since 
separation from service.

A review of the claims file reveals that the VA treatment 
records indicated by the veteran were not obtained.  The 
record does not include any VA treatment records from either 
of the specified locations.

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of 
the veteran's treatment.  Mental health treatment in the 
years immediately following the veteran's separation would 
certainly be relevant to this claim and would aid in deciding 
the issue of PTSD based on in-service stressors.

In the future, to avoid delay in her case, she may wish to 
obtain these records herself and send them to the VA. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all VA 
treatment records for the veteran from 
Jacksonville, FL and McAllen, TX from 
October 1989 to the present not already 
included in the claims file.

2.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran must be provided with an SSOC, 
which addresses all of the evidence received 
since the last SSOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




